Citation Nr: 0430055	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  04-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 2002) for additional 
genitourinary disabilities claimed to have resulted from VA 
medical treatment from August 1971 to November 1973.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 2002) for eczema of a 
laparotomy scar.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to special monthly compensation 
based on the veteran's claimed need for the regular aid and 
attendance of another individual due to disabilities which 
are service connected or compensable under 38 U.S.C.A. § 1151 
(West 2002).  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date prior to 
January 12, 1998, for separate ratings for bilateral frozen 
feet.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than July 1, 1998 for a separate 20 percent disability rating 
for the residuals of a right brachial artery aneurysm.  


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945; he was a Prisoner of War (POW) of the German 
Government from March 1943 to April 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Albuquerque Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Background  In February 1988, the Board rendered a decision 
which was favorable in part and, in part, unfavorable to the 
veteran.  The Board considered whether the veteran was 
entitled to compensation benefits pursuant to the provisions 
of 38 U.S.C. § 351 (now § 1151) for residuals of a laparotomy 
conducted at a VA facility on August 9, 1971.  The Board 
found that the laparotomy was erroneously conducted and the 
residuals of the laparotomy were attributable to negligence 
on the part of VA.  The Board also found that the veteran did 
not acquire additional genitourinary disability as a result 
of treatment rendered by VA from August 19, 1971 to November 
26, 1973, as those surgical procedures were properly 
undertaken and performed.  

In discussing the reasons and bases for the February 1988 
decision, the Board explained that the veteran had congenital 
anomalies and prostate cancer and that surgery was required, 
although not the invasive procedures used in August 9, 1971.  
It explained that the congenital anomalies and prostate 
cancer were not residuals of the laparotomy and were not a 
basis for benefits under § 351.  Further, the Board noted 
that the disorders for which the veteran had private 
treatment in 1985 and 1986, did not constitute additional 
disabilities resulting from VA treatment.  The Board 
specifically stated that an abnormally large bladder, a 
congenital bladder neck obstruction, recurring prostatic 
enlargement, and a malfunctioning right kidney, which had to 
be removed, were not considered to be the result of an 
accident, negligence, carelessness, or other variance from 
sound medical principals on the part of VA.  

The veteran has been challenging VA determinations for some 
time.  In a letter dated August 2, 2002. the RO wrote to the 
attorney who was then representing the veteran stating that 
the following issues were ripe for review:  

?	Entitlement to compensation benefits pursuant 
to 38 U.S.C.A. § 1151 (West 1991) for 
additional genitourinary (GU) disabilities 
claimed to have resulted from VA medical 
treatment from August 1971 to November 1973.
?	Entitlement to special monthly compensation 
(SMC) based on his [the veteran's] alleged 
need for the regular aid and attendance (A&A) 
of another individual due to service-
connected disabilities.
?	Entitlement to service connection for ingrown 
toenails, claimed as secondary to service-
connected bilateral frozen feet or as 
aggravated by service-connected bilateral 
frozen feet.  
?	Entitlement to service connection for eczema 
of a laparotomy scar.  
?	Entitlement to a separate rating for 
bilateral frozen feet from an effective date 
prior to January 12, 1998.  
?	Entitlement to a separate disability rating 
for the residuals of a right brachial artery 
aneurysm from an effective date prior to July 
1, 1998.

In November 2002, the Board determined that the other issues 
had been withdrawn in writing and addressed and denied the 
claims of: 

1. Entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) 
for additional genitourinary disabilities 
claimed to have resulted from VA medical 
treatment from August 1971 to November 1973.

2. Entitlement to special monthly 
compensation based on the veteran's claimed 
need for the regular aid and attendance of 
another individual due to service-connected 
disabilities.

3. Entitlement to an effective date earlier 
than July 1, 1998 for a separate 20 percent 
disability rating for the residuals of a 
right brachial artery aneurysm. 

In December 2002, the Board denied the veteran's request to 
reconsider its decision.  In February 2003, the Board again 
notified the veteran that reconsideration had been denied.  
The veteran again requested reconsideration.  The Board 
responded that reconsideration remained denied.  The veteran 
was provided a copy of his rights following denial of 
reconsideration.  In a letter dated in April 2003, the 
Chairman of the Board noted the veteran's several requests 
for reconsideration.  It was noted that reconsideration had 
been denied and the Board would take no further action.  The 
veteran was told that if he submitted new and material 
evidence to the RO, he could attempt to reopen his claims.  

In April 2003, the veteran wrote to the RO stating that he 
wanted to reopen all the claims in the letter of August 2, 
2002.  

In June 2003, the RO sent the veteran a letter to comply with 
the Veterans Claims Assistance Act of 2000 (herein "VCAA").  
The letter informed the veteran what he had to submit to 
support a claim for service connection.  Unfortunately, since 
the veteran is not claiming service connection, the VCAA 
letter was not on point. 

In a January 2004 rating decision, the RO denied:
?	Special monthly compensation based on Aid 
and Attendance; 
?	Service connection for bladder impairment; 
?	Service connection for eczema of a 
laparotomy scar; 
?	An earlier effective date for service 
connection for residuals of frozen feet; 
?	An earlier effective date for service 
connection of a brachial aneurysm of the 
right arm; 
?	Service connection for ingrown toenails as 
secondary to residuals of frozen feet.  

The notice of disagreement was received in February 2004.  
The statement of the case (SOC) was sent to the veteran in 
April 2004.  It listed the issues the same as above, except 
for the fourth issue being entitlement to an earlier 
effective date for separate rating for residuals frozen feet.  
His appeal was received later in April 2004.  A supplemental 
statement of the case (SSOC), on the same issues, was 
promulgated in July 2004.  In a letter dated July 22, 2004, 
the veteran withdrew, in writing, the issue of entitlement to 
service connection for ingrown toenails as secondary to 
residuals of frozen feet.  The RO certified the following 
issues for appellate consideration by the Board:  

?	Entitlement to service connection for 
bladder impairment; 
?	Entitlement to service connection for eczema 
of a laparotomy scar; 
?	Entitlement to special monthly compensation 
based on Aid and Attendance; 
?	Entitlement to an earlier effective date for 
separate rating for residuals of frozen 
feet; 
?	Entitlement to an earlier effective date for 
service connection of a brachial aneurysm, 
right arm; 

Law and Regulations  All of these claims have been previously 
the subjects of final denials by the Board or the RO.  The 
United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The Veterans Claims Assistance Act of 2000 does not require 
the reopening of a claim that has been disallowed, except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f) (West 
2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R § 3.156(a), (effective 
August 29, 2001).  

Analysis  The Board has considered the various correspondence 
from the veteran, as well as his June 2004 testimony to a 
decision review officer at the RO.  In light of the 
applicable law and regulations and history of the case, we 
find the issues to be as set forth on the first and second 
pages.  

The VCAA notice in this case is not adequate.  When a claim 
has been the subject of a final denial by the Board or RO, 
the first consideration must be whether new and material 
evidence (defined above) has been received to reopen the 
claim.  Thus, when a claimant seeks to reopen his claim, VCAA 
requires that he be told that to substantiate his claim, his 
must submit new and material evidence.  The RO's June 2003 
attempt at VCAA compliance did not tell the veteran it was 
his responsibility to submit new and material evidence.  

Further, the VCAA letter which was sent told the veteran what 
he needed to support a claim for service connection.  The 
provisions of 38 U.S.C.A. § 1151 provide compensation as if 
the disability were service-connected.  However, the elements 
of proof are radically different.  For service-connected 
benefits, there must be competent medical evidence linking a 
current disability to disease or injury incurred or 
aggravated during active service, while for § 1151 benefits, 
there must be competent medical evidence linking a current 
disability to VA treatment.  The veteran was not told this in 
the VCAA letter.  It told the veteran what was needed to 
establish service connection, which was not the issue.  

The VCAA letter did not tell the veteran what he needed to 
substantiate his claims.  It did not tell him of the need for 
new and material evidence for all claims.  It did not tell 
him what evidence was needed to substantiate his claim for 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
genitourinary disabilities claimed to have resulted from VA 
medical treatment from August 1971 to November 1973.  It did 
not tell him what evidence was needed to substantiate his 
claim for benefits pursuant to 38 U.S.C.A. § 1151 for eczema 
of a laparotomy scar.  It did not tell him what evidence was 
needed to substantiate his claim for special monthly 
compensation based on the veteran's claimed need for the 
regular aid and attendance of another individual.  It did not 
tell him what evidence was needed to substantiate his claim 
for an effective date prior to January 12, 1998, for separate 
ratings for bilateral frozen feet.  It did not tell him what 
evidence was needed to substantiate his claim for an 
effective date earlier than July 1, 1998 for a separate 20 
percent disability rating for the residuals of a right 
brachial artery aneurysm.  

Additionally, the SOC provided the regulation defining new 
and material evidence (38 C.F.R. § 3.156) and both the SOC 
and SSOC discussed the need for new and material evidence, 
but they did not clearly notify the veteran that it was his 
responsibility to submit such evidence.  Notifying the 
veteran of what he must submit is one of the critical parts 
of VCAA and differentiates the new law and process, from the 
old SOC process, which simply listed and discussed the 
applicable regulations.  See Pelegrini v. Principi, 18 Vet 
App 112 (2004).  The Board cannot cure this defect and must 
return the case to the RO so it can issue a VCAA letter 
telling the veteran that he must submit new and material 
evidence to reopen the claims.  

Further, the characterization of the issues as service 
connection instead of as entitlement to benefits under 
§ 1151, in the rating decision, SOC and SSOC is potentially 
confusing.  The veteran should be provided a SSOC which 
properly states the issues.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should notify the 
veteran that:
?	Copies of evidence already of record 
will not serve to reopen his claim.  
?	He must submit new and material 
evidence that additional 
genitourinary disabilities resulted 
from VA medical treatment from 
August 1971 to November 1973.  That 
would include evidence such as new 
competent medical evidence which 
indicates that VA treatment caused 
the claimed disorder.  
?	He must submit new and material 
evidence which connects his claimed 
residuals to the laparotomy.  That 
would include evidence such as new 
competent medical evidence of a 
connection.  
?	He must submit new and material 
evidence that he needs the regular 
aid and attendance of another 
individual.  That would include 
evidence such as new competent 
medical evidence that his 
compensable disabilities are so 
disabling as to meet the criteria 
for the benefit.  
?	He must submit new and material 
evidence to support an earlier 
effective date for separate ratings 
for each frozen foot.  Since the 
separate rating is based on a 
regulatory change, he must submit 
evidence such as evidence that the 
regulatory change was effective at 
an earlier date.  
?	He must submit new and material 
evidence to support an earlier 
effective date for a separate 
evaluation for the brachial aneurysm 
of the right arm is based on the 
date of claim.  Since the effective 
date is based on the date of claim, 
he must submit evidence such as that 
which shows he opened the claim at 
an earlier date.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC on the issues as 
set forth on the first and second pages of 
this remand.  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




